1 Reported in 206 N.W. 929.
Appeal from an order of the district court of Morrison county sustaining an order of the probate court setting apart 80 acres, as the homestead of Charles A. Lindberg, deceased, to Evangeline Lindbe, his surviving widow. Mr. and Mrs. Lindberg were married in 1901. They immediately took up their abode upon the 80 in question and occupied the same as their homestead until 1923. In their early married life, one child was born to them, Charles A. Lindberg, Jr. The father died on May 24, 1924. His estate was admitted to probate, in the usual course, shortly after his demise. The 80 in question was set apart, as the homestead, to the surviving widow. An appeal was taken to the district court where the order of the probate court was affirmed, and the case comes to this court by appeal. The sole question upon this appeal is whether the order of the district court is justified by the proofs in the record. We answer the query in the affirmative.
Deceased was a member of Congress from 1907 to 1917 and he was much engaged in political work through the Middlewest up to the time of his death and was away from home much of the time. Mrs. Lindberg, in the meantime, looked after the home. When the son went away to school, she was alone much of the time. The finances ran low and she went out and taught school, but retained the home, leaving the household *Page 493 
goods and furniture in place. She testified, as did the son, that Mr. Lindberg kept and used a room in the house for his political work and that they occupied the place as their home always. She testified that she and Mr. Lindberg lived together as husband and wife all the time; that she lived in the house a number of days in December, 1923, and that her husband was there with her. In this she was corroborated by the son.
The theory of appellant was that the homestead had been abandoned. We find no evidence in the record to support this theory. It nowhere appears that there was an intention on the part of any member of the family to abandon the home. Upon the contrary, it was kept in readiness for occupancy by the family.
Affirmed.